DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, 27, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 also each recite the zipper “second end including a locking device”. The specification generally discloses the use of “locking devices” in paragraph [0034] but fails to disclose any details thereof; certainly not a locking device specifically being at a second end of the zipper.
Claims 1 and 9 also each first recite “the first portion…is constructed from thermoplastic polyurethane” and then go on to recite “wherein at least a first portion is formed of a material that stretches to accommodate an item placed into the carrying case and at least a portion of the first portion is formed of a rigid material that does not stretch”. Paragraph [0021] of the originally filed specification seems clear that the first portion can either be formed of TPU OR it can alternatively be formed to have a locally stretchable elastic portion along with a rigid portion. It does not seem disclosed or even physically possible that both material constructions happen at the same time in one embodiment.
Claim 1 and 9 also each recite “a waterproof fabric-coated thermoplastic polyurethane case zipper”. The limitation “fabric-coated thermoplastic polyurethane” was added in the claim amendments filed 10/23/19. This specific language is not found in the application as originally filed. Paragraph [0034] of the originally filed Specification discloses a T-zip zipper which may be a TIZIP waterproof zipper available from Titex GmbH, Germany. There is no mention of the TIZIP zipper specifically being “fabric-coated thermoplastic polyurethane”. The trade name alone does not define any specific structure of the zipper as trade names are used to identify the source of goods and not the structure of goods themselves.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, 27, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claims 1 and 9 each recite “a waterproof fabric-coated thermoplastic polyurethane case zipper”. Given the complete lack of description of this feature in the originally filed Specification, it is unclear just what structure this limitation covers. Examiner is of the position that zippers inherently include some form of zipper teeth, a zipper pull, and flanges/stringers attached to the teeth that allow the zipper to be attached to the article being zipped. This is just to establish the basic parts of a zipper to then address the questions as to which parts are made of which materials. Are the zipper pull and zipper teeth themselves made from fabric-coated TPU? Are only the flanges/stringers made from fabric-coated TPU? Does the fabric coat the TPU on the inside or outside of the case? Does “coated” cover both scenarios? Are the zipper, teeth, and flanges/stringers all made of TPU only and the fabric “coating” is only at the overlap where the flanges are perhaps welded to the fabric of the carrying case? None of this is clear based on the application as originally filed. For the purpose of examination, prior art satisfying any of the above scenarios is considered to satisfy this claim limitation.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Fuller (US 9,303,950 B2), Sherr (US 9,491,994 B2), and Yoon et al. (US 2010/0003505 A1).
Regarding claims 1 and 9, King discloses a carrying case, comprising: a first portion (one half of case 202) including a first inner surface (inherent to any case wall) and a first outer surface (inherent to any case wall), and one or more edges (see Figures); a second portion (second half of case 202) including a second inner surface (inherent), a second outer surface (inherent); a u-shaped cross-section formed by each of the first and second portions (see sidewall that would provide the claimed u-shaped cross section in Figures 2 and 4); and a waterproof case zipper (206, see “airtight and/or watertight in col. 4 line 21) with an open position and a closed position extending between the first portion and the second portion, the zipper having a first end and a second end wherein the first end is located on a first edge of the case; wherein the carrying case is waterproof (see “waterproof” in col. 10 line 53); 2wherein when the case zipper is in a closed position, the first inner surface and the second inner surface are kept dry when the carrying case is exposed to moisture (see “watertight” in col. 4 line 21 and “waterproof” in col. 10 line 53); and wherein when the case zipper is in a closed position, the case zipper forms a water- tight and air-tight seal further adapting the carrying case to float in water (see “configured to float if dropped into a body of water” in col. 10 lines 54-55).
	King fails to disclose a pocket located between the second inner surface and the second outer surface, wherein the second portion is formed of a first opaque material forming the inner surface and a portion of the second surface and a second transparent material forming a portion of the outer surface; wherein an item located in the pocket can be viewed and manipulated from a window formed of the transparent material located on the second outer surface, the window being surrounded by the first opaque material; wherein the window formed from the transparent polymeric material is thermoplastic polyurethane that is engaged in a water-tight seal with the opaque material surrounding the transparent material. King does disclose the use of a transparent window allowing a user to interact with the electronic device (see col. 10 lines 59-64) but it seems this window is within the case itself as if some internal pocket (see “open the carrier and access the electronic device” in col. 10 line 61).
Haralson teaches that it was already known in the art for an electronic device carrying case like that of King to include a second portion outer surface transparent window (see “transparent plastic window 78” in [0018]) made from a material that allows manipulation of the electronic device within the case (see “cyclist will need to press down on the flexible material” in [0019]); and a second portion inner surface (72) that forms a pocket that holds the electronic device against the window during use (see “elastic stretch material of the second bottom wall 72 helps contain the personal media device 100…directly in contact with both the second bottom wall 72 and the top wall 71” in [0019]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have to have provided the King carrying case with a second portion outer surface window and second portion inner surface pocket like that of Haralson in place of the seemingly interior window pocket as originally taught by King, the motivation being to allow a user to access and interact with their electronic device without having to first open the carrying case. Regarding the window specifically being TPU, Haralson discloses the use of “any thin, clear, flexible material” (see [0019]) for making the window and Lai teaches that it was already known in the art for an electronic carrying case window like that of Haralson, which has now been added to King, to be made from TPU sealed with welding or rubber gasket to the case (see col. 12 lines 33-50). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made window of the modified King case from any known and suitable window material, in this case, TPU as taught by Lai. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	King also fails to disclose the waterproof zipper specifically being a fabric-coated thermoplastic polyurethane zipper. King is silent as to the material structure of his waterproof zipper. To the degree this limitation is understood, Brightman teaches that it was already known in the art for a waterproof zipper to include TPU (see “TPU” in col. 2 line 60) zipper tapes (30,31) RF welded to the fabric of a case to save material costs and mold tooling complexity (see col. 3 lines 5-15). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of the King case as a TPU zipper RF welded to the fabric of the case, the motivation being to reduce material costs and mold tooling complexity, as taught by Brightman. Examiner notes that this zipper of the modified King case is a “fabric-coated TPU case zipper” to the extent the limitation is understood.
	King also fails to disclose and the second end of the zipper including a lock. Fuller teaches that it was already known in the art to provide a carrying case zipper with a lock (12) at a second end thereof. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the zipper of the modified King case with a lock at a second end thereof, as taught by Fuller, the motivation being to prevent unauthorized access to the contents of the case.
King also fails to disclose the second end of the zipper being located on a third edge of the case, the first edge and third edge being substantially parallel to one another and shorter in length than a second and fourth edge of the case, the second and fourth edges being substantially parallel to one another and substantially perpendicular to the first and third edge so that the entirety of the second edge comprises the zipper and the entirety of the fourth edge is free of the zipper. King shows the zipper having a first end starting on a shorter (top, Figure 2) edge of the case and extending around to at least a second (right side, Figure 2) longer edge of the case but fails to specify that at least one edge of the carrying case is zipper free. It is not clear just how many sides the King zipper extends around.
Johnson shows that it was already known in the art for a carrying case like that of King to include a zipper starting a first shorter side, extending along a longer second side, and ending on a third short side opposite the first, where a fourth longer side opposite the second is free of the zipper (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of King around three sides of the case, leaving one side zipper free, as mere design choice, where such zipper/case design was already known in the art, as shown by Johnson. There is no inventive step in simply choosing between known case/zipper designs absent a showing of unexpected results.
King fails to disclose wherein at least a portion of the first portion is formed of a material that stretches to accommodate an item placed into the carrying case and at least a portion of the first portion is formed of a rigid material that does not stretch. Sherr teaches that it was already known in the art for a carrying to case to include a stretchable gusset (7) within the bounds of a side portion that allows for localized side portion expansion when a large object (12) is placed therein. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first portion of the modified King case with a stretchable gusset, more stretchable than any other part of the first portion, the motivation being to provide localized expansion in the manner taught by Sherr in order to accommodate larger items within the case.
	King also fails to disclose wherein the first portion and at least a portion of the second portion is constructed of thermoplastic polyurethane. King does disclose the case being waterproof and made from fabric or other desirable materials (see col. 10 line 53 and col. 11 lines 30-33).
Yoon teaches that one known waterproof sheet material is a TPU coated polyester (see “polyester” in [0014] and “TPU” in [0017]) that has improved water resistance and air tightness and is lightweight and easily workable (see [0025]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the King case from any known and suitable waterproof fabric, in this case, a TPU coated polyester fabric as taught by Yoon, the motivation being to provide a watertight, airtight, durable, and lightweight carrying case. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 7 and 17, the modified King case as set forth above includes the carrying case of claim 1, wherein the carrying case includes one or more straps (208,210), as taught by King, wherein the one or more straps include an adjustment feature for adjusting a length of the strap (see “adjustable straps 106 may be lengthened or shortened” in col. 3 lines 61-62 and “adjustable straps 208,210” in col. 4 line 24).
Regarding claim 9, in the modified King case, the second pocket as taught by Haralson is free of a fastening means, also as taught by Haralson, such that the second pocket is kept dry when the carrying case is exposed to moisture only when the case zipper is completely in a closed position.
7.	Claims 3, 4, 13-16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Fuller (US 9,303,950 B2), Sherr (US 9,491,994 B2), and Yoon et al. (US 2010/0003505 A1) as applied above, further in view of Johnson (US D352,604 S).
Regarding claims 3, 13, and 14, the modified King case as set forth above includes the carrying case of claim 1, but fails to include wherein the first inner surface, the second inner surface, or both including one or more slits for holding one or more cards.
Regarding claims 4, 15, and 16, the modified King case as set forth above includes the carrying case of claim 1, wherein the first inner surface, the second inner surface, or both includes one or more holders for holding one or more items.
Johnson teaches that it was already known in the art for an electronic device carrying case like that of King to include card holding slits and various holders therein. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inside surface, the second inside surface, or both, of the modified King case with elongate slit openings for holding credits cards and other holders for small items, as taught by Johnson.
Regarding claim 23, the modified King case as set forth above includes the carrying case of claim 1, but fails to include an additional zipper. Johnson teaches that it was already known in the art for an electronic device carrying case like that of King to include a zippered pocket between a first inner and outer surface (left side of case, Figure 8). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inside surface of the modified King case with a zippered pocket, as taught by Johnson, the motivation being to provide more storage and organization capabilities.
Regarding claim 24, the modified King case as set forth above includes the carrying case of claim 23, wherein the case zipper includes a lock and key (12 and 34, Fuller) to prevent unwanted entry into the case, as taught by Fuller.
8.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Fuller (US 9,303,950 B2), Sherr (US 9,491,994 B2), and Yoon et al. (US 2010/0003505 A1) as applied above, further in view of Manning et al. (US D676,232 S).
	Regarding claim 26, the modified King case as set forth above includes the carrying case of claim 17, but fails to include wherein the one or more straps are attached to the carrying case by a pair of connection rings, connecting the one or more straps to the carrying case.
Regarding claim 27, the modified King case as set forth above includes the carrying case of claim 17, but fails to include wherein the pair of connection rings are secured to the second outer portion of the carrying case by a pair of 5reinforcements, wherein the connection rings are positioned such that a user may wear the one or more straps over the shoulder allowing accessibility to the first inner portion and the second inner portion of the carrying case when the case zipper is in the open position.
	King is silent as to how the straps are attached to the case. Manning teaches that it was already known in the art to provide a case with rings secured to the case via reinforcement loops for attaching a strap (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have chosen any known and suitable case-to-strap connection for connecting the strap of King, in this case rings and reinforcement loops, as taught by Manning, as mere design choice.
9.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Fuller (US 9,303,950 B2), Sherr (US 9,491,994 B2), and Yoon et al. (US 2010/0003505 A1) as applied above, further in view of Johnson (US D352,604 S).
Regarding claims 34 and 35, the modified King case includes the carrying case of claims 1 and 9, but so far fails to include wherein the first portion includes a first portion pocket on its inner surface with a #3 waterproof zipper closure. King is silent as to the interior details of his case. Johnson teaches that it was already known in the art for an electronic device carrying case like that of King to include a zippered pocket between a first inner and outer surface (left side of case, Figure 8). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inside surface of the modified King case with a zippered pocket for holding credits cards and other small items, as taught by Johnson. Regarding the zipper specifically being a #3 waterproof zipper, the modified King case already includes one waterproof zipper, as collectively taught by King himself and Brightman, in order to protect the contents of the case from water. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that by providing every zipper of the modified King case as a waterproof zipper, in this case including the zipper of the first portion inner pocket, the contents of each and every pocket would be protected from water and would have found it obvious to do so for this reason. Regarding the zipper specifically being a #3, this simply denotes a size of the zipper, in this case roughly 3mm wide. This is one of many standard size zippers such that it would have been an obvious matter of design choice for a person of ordinary skill in the art at the time Applicant’s invention was filed to have chosen a known zipper size, in this case a #3.
Double Patenting
10	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
12.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-10, 12-16, 18, and 21 of copending Application No. 15/550,441 in view of Fuller. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims except for the zipper lock, which Fuller teaches, and would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have added to the carrying case of the copending claims for the purpose of securing the contents of the case. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14.	Claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13-18, 21-25, and 28 of copending Application No. 15/945,826. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims except for the zipper lock, which Fuller teaches, and would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have added to the carrying case of the copending claims for the purpose of securing the contents of the case. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
15.	Applicant’s arguments filed 7/20/22 with respect to the drawing objections, claim objections, and some of the 112 rejections have been considered and are persuasive. The appropriate objections/rejections have been withdrawn.
16.	Applicant’s remaining arguments filed 7/20/22 with respect to the 112 rejections as well as the 103 rejections have been considered but are not persuasive.
	Regarding the “fabric coated thermoplastic polyurethane zipper”, Applicant has argued that the material structure, i.e. thermoplastic polyurethane, of TIZIP zippers is well-known to those skilled in the art of waterproofing articles and cites various links to TIZIP material data sheets. First, the material data sheets don’t have dates and don’t mention a fabric coating. It is not clear if these are the same zippers Applicant was actually referring to when originally mentioning TIZIP zippers in the provisional application filed 2/12/15. Second, Applicant’s arguments filed 4/21/22 in copending Application No. 15/945,826 argue that various TIZIP zippers were not commercially available as of the priority date of 2/12/15. How is it possible that these TIZIP zippers were not commercially available when the present disclosure was filed, as Applicant has argued in the copending application, yet also have material properties well-known to those skilled in the art, as Applicant is currently arguing? Finally, it seems clear that TIZIP has a range of zippers/fasteners such that the broad disclosure or mention of TIZIP in Applicant’s originally filed disclosure is used to identify a source of products and not any one particular product such that this broad disclosure alone does not support the idea that the disclosed zipper must clearly without a doubt be “fabric coated thermoplastic polyurethane” in order to support the present claim language.
	Regarding the indefiniteness of the limitation “fabric coated thermoplastic polyurethane zipper”, Applicant has argued that Examiner has failed to identify any teaching that would suggest that the teeth of the zipper do not comprise thermoplastic polyurethane. Examiner notes that the definiteness or indefiniteness does not depends on some teaching in the prior art. It depends on what is disclosed in the application. The application broadly sets forth a “fabric coated thermoplastic polyurethane zipper” such that the questions set forth in paragraph 3 above are not clear to a person reading the specification and trying to figure out the scope of the claims.
	Applicant has argued that not one of the cited references mentions both a mobile phone and a zipper case with ability to protect the phone from a body of water and/or prevent the phone from sinking in a body of water. Examiner notes that the primary reference King discloses a mobile device case specifically designed to float on water (see “configured to float if dropped into a body of water” in col. 10 lines 54-55).
Applicant has argued that the seven references have been combined based on improper hindsight reasoning. Examiner notes that each and every modification set forth in paragraphs 6 and 7 above includes a statement that addresses the specific motivation or rationale of a person of ordinary skill in the art when making the proposed modifications.
Applicant has argued that King distinguishes between zippers and watertight and airtight seals such that King teaches away from the use of waterproof zippers. Examiner believes Applicant is reading too much into King’s broad disclosure in col. 4 lines 18-22. Perhaps King is simply acknowledging that not all zippers are waterproof, including his “zipper”, and he considers a waterproof zipper to be included under “airtight and/or watertight seals”. Clearly King is interested in providing a waterproof, watertight, airtight case and at no point says “waterproof zippers cannot be used” to provide such functionality.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	10/21/22